DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osawa et al. (2013/0105219).
 	Osawa et al. discloses a waterproof structure for a multicore wire, comprising: a multicore wire (40) in which a plurality of core wires (41) are housed in a sheath (42); a housing (20/21) in which is housed a terminal fitting (22/23) connected to a terminal portion of each core wire ([0041]), and in which is In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
 	Osawa et al. also discloses that the core wire insertion holes into which the core wires are individually inserted are formed in the elastic member, and a circumferential surface of the core wire insertion holes individually intimately contact an outer circumferential surface of the core wires ([0048]) (re claims 2 and 4); and a fixing member fixing the housing and the multicore wire (re claim 3).

    PNG
    media_image1.png
    290
    442
    media_image1.png
    Greyscale


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (2014/0096992).
 	Williams et al. discloses a structure for a multicore wire, comprising: a multicore wire (104) in which a plurality of core wires (106) are housed in a sheath (128); a housing (112) in which is housed a terminal fitting (102) connected to a terminal portion of each core wire (111), and in which is formed an opening through which the multicore wire is externally extracted; and an elastic member (118) having a tubular shape in which is formed a sheath insertion hole into which the sheath is inserted, disposed in the opening, and intimately contacting a circumferential surface of the opening and an outer circumferential surface of the sheath.  Regarding limitations of "the elastic member is formed in advance and installed in the housing," such limitations are considered method limitations.  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
 	Williams et al. also discloses that the core wire insertion holes into which the core wires are individually inserted are formed in the elastic member, and a circumferential surface of the core wire insertion holes individually intimately contact an outer circumferential surface of the core wires (re claims 2 and 4); and a fixing member fixing the housing and the multicore wire (re claim 3).

    PNG
    media_image2.png
    387
    505
    media_image2.png
    Greyscale


				Contact Information

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847